STATE OF MICHIGAN

                          COURT OF APPEALS



JEAN MARSHALL,                                 UNPUBLISHED
                                               December 26, 2017
            Plaintiff-Appellee,

v                                              No. 334196
                                               Genesee Circuit Court
DANIEL J. RYAN, M.D., PC and DANIEL J.         LC No. 13-099654-NH
RYAN, M.D.,

            Defendants-Appellants,

and

SKYLER D. WOLFE, M.D., HURON
OPHTHALMOLOGY, PC, WALTER
CUKROWSKI, D.O., C. F. CUKROWSKI, D.O.,
and CUKROWSKI EYE CENTER, PC, doing
business as EAST MICHIGAN EYE CENTER,

            Defendants.


JEAN MARSHALL,

            Plaintiff-Appellee,

v                                              No. 336619
                                               Genesee Circuit Court
DANIEL J. RYAN, M.D., PC, DANIEL J. RYAN,      LC No. 13-099654-NH
M.D., SKYLER D. WOLFE, M.D., and HURON
OPHTHALMOLOGY, PC,

            Defendants,

and

WALTER CUKROWSKI, D.O., C. F.
CUKROWSKI, D.O., and CUKROWSKI EYE
CENTER, PC, doing business as EAST
MICHIGAN EYE CENTER,

                                         -1-
               Defendants-Appellants.


Before: TALBOT, C.J., and BORRELLO and RIORDAN, JJ.

PER CURIAM.

         This is a consolidated medical malpractice appeal. In Docket No. 334196, defendants
Daniel J. Ryan, M.D. (Dr. Ryan), and Daniel J. Ryan, M.D., PC (the Ryan defendants,
collectively), appeal as of right the trial court’s judgment on the jury’s verdict in favor of
plaintiff. In Docket No. 336619, defendants Walter Cukrowski, D.O., C. F. Cukrowski, D.O.,
and Cukrowski Eye Center, PC, doing business as East Michigan Eye Center (the Cukrowski
defendants, collectively), appeal by delayed leave granted the same judgment of the trial court.1
Defendants2 also appeal the trial court’s orders denying their motions for a directed verdict of no
liability, judgment notwithstanding the verdict (JNOV), a new trial, and remittitur. We affirm.

                 I. BACKGROUND FACTS AND PROCEDURAL HISTORY

       Dr. Ryan began treating plaintiff, a 79-year-old woman, in 2009. She complained of
continuous watering and morning crustiness of her right eye. Plaintiff had a long history of
issues with her right eye, including two retinal detachments, cataract surgery, glaucoma, dry eye
syndrome, and uveitis dating back to 1998. As a result of those maladies, plaintiff had long-term
complaints of a watering eye, foreign body sensation, redness, pain, and morning crustiness.

        On June 28, 2010, Dr. Ryan attempted to treat plaintiff’s dry eye syndrome with a
bandage contact lens. When plaintiff returned to his office four days later, the bandage contact
lens was not in place. Dr. Ryan then placed another lens in plaintiff’s right eye on July 2, 2010.
During a check-up 10 days later, the second lens also was not in place. Dr. Ryan assumed that
the lenses had fallen out of plaintiff’s eye.

        Plaintiff then sought treatment from Dr. Wolfe, who did not discover the missing
bandage contact lenses. Several months later, on March 25, 2011, plaintiff attended an
appointment with the Cukrowski defendants. Over the course of eight visits in little more than
four months, plaintiff repeatedly complained of some combination of redness, foreign body
sensation, watering, pain, and morning crustiness. The Cukrowski defendants did not discover
the two bandage contact lenses.



1
 Marshall v Daniel J Ryan, MD, unpublished order of the Court of Appeals, entered February
21, 2017 (Docket No. 336619).
2
  We use the term “defendants” in this opinion to refer to the Cukrowski defendants and the
Ryan defendants collectively, because Skyler D. Wolfe, M.D., and Huron Ophthalmology, PC,
are not parties to this appeal.


                                                -2-
        On August 4, 2011, more than 13 months after Dr. Ryan placed the first bandage contact
lens, Dr. Denise John at the University of Michigan saw plaintiff. During that visit, Dr. John’s
colleague conducted an eversion of plaintiff’s upper right eyelid and a sweep of the fornix. This
resulted in the discovery and removal of the two bandage contact lenses that Dr. Ryan originally
placed in plaintiff’s eye.

        Plaintiff sued defendants, alleging that their failure to locate and remove the bandage
contact lenses proximately caused injuries to her eye. In motions to strike and for a directed
verdict, defendants contended that the affidavit of merit supporting the complaint was deficient
pursuant to MCL 600.2912d because plaintiff’s expert witness on the appropriate standard of
care was not qualified to testify pursuant to MCL 600.2169, and further, there was no evidence
to support plaintiff’s contention that her injuries and symptoms were caused by defendants’
alleged negligence. The trial court denied those motions, and after a trial, the jury found
defendants liable for $20,000 in economic damages and $320,000 in non-economic damages.
The trial court entered a judgment accordingly and denied defendants’ motions for post-
judgment relief. This appeal followed.

                                       II. EXPERT WITNESS

         Defendants first argue that the trial court abused its discretion by denying their motions to
strike the testimony and affidavit of merit of Dr. Matthew Goren. We disagree.

                            A. DR. GOREN’S AFFIDAVIT OF MERIT

         Defendants contend that Dr. Goren’s affidavit of merit should have been stricken due to
its failure to comply with the statutory requirements found at MCL 600.2912d.

       “Questions of statutory interpretation are . . . reviewed de novo including the statutory
requirements for affidavits of merit.”3 “[W]hether an affidavit of merit signed by an expert is
adequate is governed by MCL 600.2912d.”4 MCL 600.2912d(1), in pertinent part, contains the
following requirements:

          The affidavit of merit shall certify that the health professional has reviewed the
          notice and all medical records supplied to him or her by the plaintiff’s attorney
          concerning the allegations contained in the notice and shall contain a statement of
          each of the following:

                 (a) The applicable standard of practice or care.




3
Jones v Botsford Continuing Care Corp, 310 Mich. App. 192, 199; 871 NW2d 15 (2015).
4
    Id. at 199-200.


                                                  -3-
               (b) The health professional’s opinion that the applicable standard of
       practice or care was breached by the health professional or health facility
       receiving the notice.

               (c) The actions that should have been taken or omitted by the health
       professional or health facility in order to have complied with the applicable
       standard of practice or care.

              (d) The manner in which the breach of the standard of practice or care was
       the proximate cause of the injury alleged in the notice.

“The failure to include any of the required information renders the affidavit of merit
insufficient.”5

       The Michigan Supreme Court provided the following guidance regarding the
requirements of MCL 600.2912d(1):

       We have often said that it is insufficient to simply state the result when required
       to state the manner in which there was a breach: The answer to “How was the
       standard of care breached?” is never “The standard of care was breached.”
       Similarly, answering the question “How was the breach the proximate cause of
       the injury?” requires more than “The breach caused the injury.” In other words,
       the mere correlation between alleged malpractice and an injury is insufficient to
       show proximate cause. Contrary to the dissents’ conclusions, this analysis does
       not require a heightened level of specificity; rather, it simply gives meaning to the
       level of specificity required by the statute itself. The Legislature requires a
       statement not just that a breach caused the injury, but the manner in which the
       breach caused the injury.[6]

       Dr. Goren’s affidavit of merit satisfied the requirements of MCL 600.2912d. Dr. Goren
provided a brief recitation of the facts of the case, particularly noting that Dr. Ryan placed two
bandage contact lenses but never insured that they were removed, and that plaintiff later sought
treatment from the Cukrowski defendants, during which, the doctors did not discover the lenses
lodged in her upper right fornix. As part of the fact section of the affidavit of merit, Dr. Goren
noted that the “two bandage contact lenses in the upper fornix . . . were causing a chronic
conjunctivitis.” Dr. Goren averred that the standard of care required doctors

       to perform diagnosis and treatment of [plaintiff’s] eye conditions and complaints
       and to properly place, monitor and identify proper placement of the bandage
       contact lenses from June 28, 2010 throughout all proposed defendants care and


5
 Kalaj v Khan, 295 Mich. App. 420, 426; 820 NW2d 223 (2012) (quotation marks and citation
omitted).
6
  Ligons v Crittenton Hosp, 490 Mich. 61, 77-78; 803 NW2d 271 (2011) (quotation marks and
citation omitted).


                                               -4-
          treatment until August 4, 2011. During this period of time the undiagnosed
          retained contact lens caused chronic infection and inflammation. This could have
          easily been diagnosed, remedied, and corrected had there been a proper evaluation
          to find the contact lenses in the upper fornix of the patient.

Dr. Goren also summarized what defendants should have done differently to satisfy the standard
of care, averring that defendants should have “diagnose[d], treat[ed] and remed[ied] any
complications or resultant conditions timely and affectively[sic],” and “listen[ed] to the patient
and her complaints and identify alternatives for care treatment, diagnoses and evaluation, and
production, and to remove the source as early as possible so sequela did not occur and continued
and permanent damage did not result.” The final paragraph, regarding causation, merely stated
that the breach of the standard of care proximately caused the injury in question.

        Although the affidavit of merit is confusingly worded in many parts, and at times
contains conclusory statements regarding the standard of care, the breach thereof, and causation,
reading it as a whole presents sufficient specificity to satisfy the requirements of MCL
600.2912d(1). In brief, the affidavit of merit states that the standard of care requires diagnosing
and treating the issue of the retained bandage contact lenses in light of plaintiff’s complaints.
The affidavit of merit then states that the doctors breached that standard of care by failing to
properly consider plaintiff’s complaints, use those complaints to diagnose the issue, and then
treat plaintiff by removing the lenses. To satisfy the standard of care, Dr. Goren averred that the
doctors should have identified and removed the lenses. And as to causation, Dr. Goren, although
not in the section that specifically referred to causation, averred that the doctors failure to
diagnose plaintiff’s issues, identify the retained contact lenses, and remove those lenses, led to
plaintiff retaining two contact lenses in her upper fornix, which “caused significant irritation and
inflammation and its attendant suffering,” and “chronic infection.” In sum, the affidavit of merit
identified the standard of care, stated Dr. Goren’s opinion that the standard of care was breached,
provided the method by which the doctors breached that standard of care and what they should
have done to avoid that breach, and finally, how that breach caused plaintiff’s issues.7

        Because the affidavit of merit was not deficient pursuant to MCL 600.2912d, the trial
court did not err in denying defendants’ motions to strike it.8

                                 B. DR. GOREN’S TESTIMONY

         Defendants argue that the trial court abused its discretion by permitting Dr. Goren to
testify at trial where he was not qualified pursuant to MCL 600.2169. We disagree.

       “A trial court’s rulings concerning the qualifications of proposed expert witnesses are
reviewed for an abuse of discretion.”9 “A trial court does not abuse its discretion when its


7
  MCL 600.2912d(1). See also Lucas v Awaad, 299 Mich. App. 345, 378-380; 830 NW2d 141
(2013) (holding that a similarly worded affidavit of merit satisfied the statutory requirements).
8
    Id. at 380.


                                                 -5-
decision falls within the range of principled outcomes.”10 The proponent of the expert bears the
burden of establishing that the appropriate qualifications are met.11

      An expert’s qualifications to testify in a medical malpractice action are codified at MCL
600.2169, which in relevant part states:

                   (1) In an action alleging medical malpractice, a person shall not give
           expert testimony on the appropriate standard of practice or care unless the person
           is licensed as a health professional in this state or another state and meets the
           following criteria:

                   (a) If the party against whom or on whose behalf the testimony is offered
           is a specialist, specializes at the time of the occurrence that is the basis for the
           action in the same specialty as the party against whom or on whose behalf the
           testimony is offered. However, if the party against whom or on whose behalf the
           testimony is offered is a specialist who is board certified, the expert witness must
           be a specialist who is board certified in that specialty.

                   (b) Subject to subdivision (c), during the year immediately preceding the
           date of the occurrence that is the basis for the claim or action, devoted a majority
           of his or her professional time to either or both of the following:

                   (i) The active clinical practice of the same health profession in which the
           party against whom or on whose behalf the testimony is offered is licensed and, if
           that party is a specialist, the active clinical practice of that specialty.

                   (ii) The instruction of students in an accredited health professional school
           or accredited residency or clinical research program in the same health profession
           in which the party against whom or on whose behalf the testimony is offered is
           licensed and, if that party is a specialist, an accredited health professional school
           or accredited residency or clinical research program in the same specialty.[12]

It is undisputed in this case that Dr. Goren satisfies subsection (1)(a) because, like defendants,
Dr. Goren is board-certified in ophthalmology and the parties agree that ophthalmology is the
relevant specialty involved in this case. Indeed, defendants only challenge Dr. Goren’s
qualifications pursuant to MCL 600.2169(1)(b).

           Pursuant to subsection (1)(b),



9
    Rock v Crocker, 499 Mich. 247, 260; 884 NW2d 227 (2016).
10
     Id.
11
     Edry v Adelman, 486 Mich. 634, 639; 786 NW2d 567 (2010).
12
     MCL 600.2169(1)(a) and (b) (emphasis added).


                                                   -6-
         if the defendant physician is a specialist, the expert witness must have “during the
         year immediately preceding the date of the occurrence that is the basis for the
         claim or action, devoted a majority of his or her professional time to either . . . the
         active clinical practice of that specialty [or][t]he instruction of students in an . . .
         accredited health professional school or accredited residency or clinical research
         program in the same specialty.”[13]

“The specialty requirement is tied to the occurrence of the alleged malpractice and not unrelated
specialties that a defendant physician may hold.”14 “Obviously, a specialist can only devote a
majority of his professional time to one specialty.”15 “MCL 600.2169(1)(b), therefore, requires a
proposed expert physician to spend greater than 50 percent of his or her professional time
practicing [or teaching] the relevant specialty the year before the alleged malpractice.”16

        Dr. Goren was qualified to present expert testimony pursuant to MCL 600.2169.
Defendants assert that plaintiff failed to provide proof that Dr. Goren worked or instructed in the
field of ophthalmology for a majority of his professional time in the year preceding the medical
malpractice, in violation of MCL 600.2169(1)(b). Defendants solely rely on the following
testimony during Dr. Goren’s trial deposition:

                 Q. Okay. Doctor, from 2008 until now, has a significant portion of your
         professional time been spent practicing as a board certified ophthalmologist?

                 A. Yes.

Defendants argue that the question asked by plaintiff only established that Dr. Goren spent a
significant portion of his professional time in ophthalmology, not a majority of his time as
required by the statute.

        While defendants are correct that a “significant” time is not the same as a “majority” of
time, defendants failed to consider the rest of Dr. Goren’s deposition testimony. Later during his
deposition, Dr. Goren testified that he spent 90% of his professional time in the practice or
instruction of ophthalmology since February of 2009. That portion of his professional time
continued through the trial. All allegations of negligence in the present case occurred, at the
earliest, on June 28, 2010, the date that Dr. Ryan placed the first bandage contact lens onto
plaintiff’s right eye. Therefore, for the year preceding any and all allegations of negligence, June




13
   Woodard v Custer, 476 Mich. 545, 565; 719 NW2d 842 (2006), quoting MCL 600.2169(1)(b)
(alterations in original).
14
   Kiefer v Markley, 283 Mich. App. 555, 558; 769 NW2d 271 (2009) (quotation marks and
citation omitted).
15
     Woodard, 476 Mich. at 560.
16
     Kiefer, 283 Mich. App. at 559.


                                                   -7-
28, 2009, and forward, Dr. Goren spent 90% of his professional time in the aforementioned
practice.17

        Because Dr. Goren’s testimony established that he spent a majority his professional time
in the practice or instruction of the relevant specialty during the year preceding the malpractice,
which satisfied the requirements of MCL 600.2169(1)(b), the trial court did not abuse its
discretion in denying defendants’ motions to strike Dr. Goren’s testimony.18

                                III. CAUSATION AND DAMAGES

       Defendants also contend that plaintiff failed to provide any evidence that defendants’
alleged negligence was the cause in fact of any injury suffered by plaintiff. We disagree.

                               A. DIRECTED VERDICT AND JNOV

       Defendants assert that plaintiff’s failure to provide evidence of causation and damages
required the trial court to grant defendants’ motions for a directed verdict or JNOV. Again, we
disagree.

       “This Court reviews de novo a trial court’s decision on a motion for a directed verdict.”19
Similarly, this Court “reviews de novo a trial court’s decisions regarding motions for JNOV.”20
When considering motions for directed verdict or JNOV, “[t]he appellate court is to review the
evidence and all legitimate inferences in the light most favorable to the nonmoving party.”21
“Only if the evidence so viewed fails to establish a claim as a matter of law, should the motion
be granted.”22

        “A plaintiff in a medical malpractice action must establish ‘(1) the applicable standard of
care, (2) breach of that standard of care by the defendant, (3) injury, and (4) proximate causation




17
   Defendants do not allege on appeal, like they did before the trial court, that Dr. Goren’s
practice in his alleged subspecialty of cornea and external disease does not constitute the practice
or instruction of ophthalmology. Further, even if defendants had argued that Dr. Goren’s
practice in the field of cornea and external disease made him unqualified to testify, their
argument would be meritless because the record is absent of any evidence that “cornea and
external disease” is a subspecialty in which one could become board certified. Woodard, 476
Mich. at 562. Thus, Dr. Goren’s specialty was properly considered ophthalmology. See id.
18
     See Kiefer, 283 Mich. App. at 559.
19
     Conlin v Upton, 313 Mich. App. 243, 254; 881 NW2d 511 (2015).
20
     Hecht v Nat’l Heritage Academies, Inc, 499 Mich. 586, 604; 886 NW2d 135 (2016).
21
     Id. (quotation marks and citation omitted).
22
     Id. (quotation marks and citation omitted).


                                                   -8-
between the alleged breach and the injury.’ ”23 “In an action alleging medical malpractice, the
plaintiff has the burden of proving that he or she suffered an injury that more probably than not
was proximately caused by the negligence of the defendant or defendants.”24

        “ ‘Proximate cause’ is a legal term of art that incorporates both cause in fact and legal (or
‘proximate’) cause.”25 “In order to establish that a particular action was the cause in fact of an
injury, the plaintiff must show that ‘but for’ the defendant’s actions, the plaintiff’s injury would
not have occurred.”26 “Generally, an act or omission is a cause in fact of an injury only if the
injury could not have occurred without (or ‘but for’) that act or omission.”27 “While a plaintiff
need not prove that an act or omission was the sole catalyst for his injuries, he must introduce
evidence permitting the jury to conclude that the act or omission was a cause.”28 The Court in
Craig provided the following pertinent discussion regarding cause in fact:

                   It is important to bear in mind that a plaintiff cannot satisfy this burden by
           showing only that the defendant may have caused his injuries. Our case law
           requires more than a mere possibility or a plausible explanation. Rather, a
           plaintiff establishes that the defendant’s conduct was a cause in fact of his injuries
           only if he set[s] forth specific facts that would support a reasonable inference of a
           logical sequence of cause and effect. A valid theory of causation, therefore, must
           be based on facts in evidence. And while [t]he evidence need not negate all other
           possible causes, this Court has consistently required that the evidence exclude
           other reasonable hypotheses with a fair amount of certainty.[29]

In sum, “[t]he statutory and common-law background provided above makes it clear that a
plaintiff’s prima facie case of medical malpractice must draw a causal connection between the
defendant’s breach of the applicable standard of care and the plaintiff’s injuries.”30

        In order to establish cause in fact, plaintiff was required to “set[] forth specific facts that
would support a reasonable inference of a logical sequence of cause and effect” connecting the
retention of the lenses to plaintiff’s injuries. 31 Defendants assert that plaintiff failed to provide

23
  Elher v Misra, 499 Mich. 11, 21; 878 NW2d 790 (2016), quoting Locke v Pachtman, 446 Mich.
216, 222; 521 NW2d 786 (1994).
24
     MCL 600.2912a(2).
25
     Craig v Oakwood Hosp, 471 Mich. 67, 86; 684 NW2d 296 (2004).
26
Taylor v Kent Radiology, 286 Mich. App. 490, 511; 780 NW2d 900 (2009) (quotation marks
and citation omitted).
27
     Craig, 471 Mich. at 87.
28
     Id.
29
     Id. at 87-88 (quotation marks and citations omitted; alteration in original).
30
     Id. at 90.
31
     See id. at 87 (quotation marks and citation omitted).


                                                    -9-
any evidence that the issues she suffered during the relevant 13 months were not caused by her
myriad of other issues with her right eye. When considering the evidence in the light most
favorable to her and resolving all inferences in favor of the jury’s verdict, as we must, we are
satisfied that plaintiff fulfilled her burden.32

        Dr. Goren testified at trial that defendants breached the standard of care by failing to
evert or double evert plaintiff’s upper right eye lid, or to sweep the upper right fornix which
would have resulted in the discovery of the retained bandage contact lenses. Defendants’ failure
to do so resulted in the two bandage contact lenses being in plaintiff’s right eye for more than 13
months. He testified that defendants breached the standard of care by failing to identify and
remove the two retained lenses. Further, plaintiff testified that the placement of the lens caused
her to feel something in her right eye that she had never felt before. Thus, a reasonable juror
could infer that at least some of plaintiff’s complaints were not the result of her previous
maladies. Additionally, the testimony of plaintiff, Dr. Ryan, and Dr. C. Cukrowski, along with
medical records established that plaintiff did not have chronic infections in her eye before
placement of the contact lenses, but did so afterward. From that evidence and the testimony of
Dr. Goren that the retained lenses would be a nidus of infection, a reasonable juror could infer
that the infections were caused by the retained contact lenses.

        The inference is further supported by Dr. John’s testimony that there were bacteria on the
lenses and that she treated plaintiff for an infection after their removal. Thus, a reasonable juror
could infer that defendants’ breaches caused plaintiff’s infections. A reasonable juror also could
infer that the retention of the bandage contact lenses caused plaintiff pain and irritation, based on
Dr. John’s testimony that she discovered giant papillae in a cobblestone formation under
plaintiff’s upper right eye lid and Dr. Goren’s testimony that only the presence of contact lenses
could have caused that condition.

        In sum, by “set[ting] forth specific facts that would support a reasonable inference of a
logical sequence of cause and effect” connecting the retention of the lenses to her injuries,
plaintiff provided sufficient evidence for a reasonable juror to determine that the cause in fact
and injury elements of a medical malpractice claim were fulfilled.33 Thus, because plaintiff did
not fail to establish a claim as a matter of law, defendants’ motions for directed verdict and
JNOV were properly denied.34

                                B. MOTION FOR A NEW TRIAL

       Defendants also argue that the trial court abused its discretion by refusing to vacate the
jury’s verdict and have a new trial because the verdict was against the great weight of the
evidence. We disagree.


32
     Hecht, 499 Mich. at 604.
33
     See Craig, 471 Mich. at 87 (quotation marks and citation omitted).
34
     Hecht, 499 Mich. at 604.


                                                -10-
        “This Court . . . reviews for an abuse of discretion the trial court’s decision to grant or
deny motions for a new trial . . . .”35 “A trial court does not abuse its discretion when its decision
falls within the range of principled outcomes.”36

                  This Court may overturn a jury verdict that is against the great weight of
          the evidence. But a jury’s verdict should not be set aside if there is competent
          evidence to support it. Determining whether a verdict is against the great weight
          of the evidence requires review of the whole body of proofs. The issue usually
          involves matters of credibility or circumstantial evidence, but if there is
          conflicting evidence, the question of credibility ordinarily should be left for the
          fact-finder. Similarly, the weight to be given to expert testimony is for the jury to
          decide.[37]

        Defendants rely on the same argument in support of the contention that there was no
evidence to establish causation and injury. But for the reasons already explained, there was
sufficient evidence for a jury to determine that defendants’ negligence was the cause in fact of
plaintiff’s injuries. Because the jury’s decision was necessarily based on the weight it provided
to lay and expert witness testimony and was sufficiently supported by admissible evidence in the
record, the trial court did not abuse its discretion in determining that the jury’s verdict was not
against the great weight of the evidence.38

                                          C. REMITTITUR

        Finally, defendants argue the trial court abused its discretion by denying their motions for
remittitur. We disagree.

       “We review for an abuse of discretion a trial court’s decision whether to grant a motion
for remittitur.”39 “A trial court does not abuse its discretion when its decision falls within the
range of principled outcomes.”40 As with motions for directed verdict and JNOV, “[w]hen
reviewing a trial[] court’s decision regarding remittitur, this Court must view the evidence in the
light most favorable to the nonmoving party.”41 The trial court “may consider whether the


35
 Rental Props Owners Ass’n of Kent Co v Kent Co Treasurer, 308 Mich. App. 498, 531; 866
NW2d 817 (2014).
36
     Rock, 499 Mich. at 260.
37
   Dawe v Bar-Levav & Assoc (On Remand), 289 Mich. App. 380, 401; 808 NW2d 240 (2010)
(citations omitted).
38
     See id.
39
  Local Emergency Fin Assistance Loan Bd v Blackwell, 299 Mich. App. 727, 740; 832 NW2d
401 (2013).
40
     Rock, 499 Mich. at 260.
41
     Diamond v Witherspoon, 265 Mich. App. 673, 693; 696 NW2d 770 (2005).


                                                  -11-
verdict was the result of improper methods, prejudice, passion, partiality, sympathy, corruption,
or mistake of law or fact, whether it was within the limits of what reasonable minds would deem
to be just compensation for the injury inflicted, and whether the amount actually awarded is
comparable to other awards in similar cases.”42 “[A]wards for personal injury should rest within
the sound judgment of the trier of fact, particularly awards for pain and suffering . . . .”43 The
Michigan Supreme Court has “recognize[d] that there is no absolute standard by which to
measure such awards.”44 “In a case tried to a jury, such deference may further reflect a reliance
on the communal judgment of the members of the jury in awarding monetary compensation for
such imponderables as pain and suffering.”45

        The trial court did not abuse its discretion in finding that the evidence supported the
jury’s verdict. Defendants assert that the jury verdict was excessive because there was no
evidence to support any damages or causation; thus, according to defendants, the jurors must
have acted out of sympathy for plaintiff. As discussed earlier, when viewing the evidence in the
light most favorable to plaintiff, defendants are incorrect. The trial court determined that the
evidence in question supported the jury’s verdict, and absent any indication that the jury acted
out of sympathy or that similar jury awards have been much lower, we will not disturb the trial
court’s decision and will instead rely “on the communal judgment of the members of the jury in
awarding monetary compensation for such imponderables as pain and suffering.”46

        The Ryan defendants also argue that the trial court abused its discretion by denying their
motion for remittitur of the economic damages, which the jury ordered Dr. Ryan to pay alone.
While acknowledging that plaintiff submitted proof of payment of a multitude of medical bills,
the Ryan defendants insist that there was no evidence connecting their alleged negligence with
those bills, so the jury’s verdict must have erroneously relied on the jury’s sympathy for plaintiff.
Again, the record supports the jury’s determination that some of plaintiff’s injuries were caused
by the Ryan defendants’ negligence. The Ryan defendants provided no argument regarding how
the medical bills should have actually been tabulated, what bills were and were not accrued due
to their negligence, and what the proper total economic damages should have been. Given the
Ryan defendants’ failure in this regard, we will not disturb the trial court’s decision that the
evidence admitted at trial supported the jury’s verdict for economic damages.47


42
     Id. at 694.
43
     Precopio v Detroit, 415 Mich. 457, 464; 330 NW2d 802 (1982).
44
     Id. at 464-465.
45
     Id. at 465.
46
  Precopio, 415 Mich. at 465. See also Palenkas v Beaumont Hosp, 432 Mich. 527, 531; 443
NW2d 354 (1989). We are not persuaded by the Cukrowski defendants’ citation to settlement
amounts in purportedly similar factual circumstances, because we are required to consider any
“prejudice, passion, partiality, sympathy, corruption, or mistake of law or fact” of the jury – not
two parties that reached a mutually agreeable resolution. Diamond, 265 Mich. App. at 694.
47
     See Precopio, 415 Mich. at 465; Diamond, 265 Mich. App. at 694.


                                                -12-
                                      IV. CONCLUSION

       In sum, the trial court did not commit any error in denying defendants’ motions to strike
Dr. Goren’s testimony and affidavit of merit, for a directed verdict, or for post-judgment relief.

       Affirmed.


                                                            /s/ Michael J. Talbot
                                                            /s/ Stephen L. Borrello




                                              -13-